Case 3:14-cr-30109-NJR Document 301 Filed 12/14/20 Page 1 of 5 Page ID #1391




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                     Plaintiff,

 v.                                          Case No. 3:14-CR-30109-NJR

 ALLEN J. REDMOND,

                     Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Reconsideration (Doc. 296) and

Supplement to that Motion (Doc. 298) filed by Defendant Allen J. Redmond. For the

reasons set forth below, the Court denies the Motion.

                        FACTUAL & PROCEDURAL BACKGROUND

      Redmond is currently serving a sentence of 84 months of imprisonment for

conspiracy to distribute and possess with intent to distribute cocaine (Doc. 222).

Redmond entered a guilty plea pursuant to a plea agreement, in which he waived the

right to “contest” his conviction and sentence (Doc. 108). Redmond filed a Motion for

Compassionate Release on May 7, 2020 (Doc. 275). As amended, Redmond’s motion

argued that underlying health conditions such as his restricted nasal passages and high

blood pressure in the context of the Covid-19 pandemic constitute extraordinary and

compelling reasons justifying compassionate release (Doc. 280). Redmond further

indicated that he was scheduled to be released to home confinement in early 2021




                                      Page 1 of 5
Case 3:14-cr-30109-NJR Document 301 Filed 12/14/20 Page 2 of 5 Page ID #1392




(Doc. 280 at 2). The Government opposed the motion, quoting language from his plea

agreement to the effect that Redmond had waived his right to seek “modification” of his

sentence and that his medical conditions were not sufficiently severe so as to constitute

extraordinary and compelling reasons justifying release (Doc. 283 at 6-7). On June 18,

2020, this Court denied Redmond’s motion, noting the language from his plea agreement

quoted by the Government and further stating that even if Redmond was eligible to seek

compassionate relief, he had not presented extraordinary and compelling reasons

(Doc. 284).

       On November 10, 2020, Redmond filed the instant motion for reconsideration,

arguing that the Government had misquoted relevant language from his plea agreement

and that he had never agreed not to seek “modification” of his sentence, but rather only

not to “contest” his sentence. Redmond argues that the actual language of his plea

agreement permits him to bring a motion for compassionate relief, and that his health

conditions, family circumstances, and the Covid-19 pandemic together constitute

extraordinary and compelling reasons justifying release (Doc. 296, 298). In its response,

the Government concedes that it accidentally misquoted language from the plea

agreement but argues that even with the language waiving his right to “contest” his

sentence, Redmond is ineligible for compassionate release. The Government further

argues that regardless of his eligibility, the grounds advanced by Redmond simply do

not constitute extraordinary and compelling motions justifying compassionate release

(Doc. 300). The Government indicates that Redmond is already due to be released to a

halfway house on January 14, 2021 (Id. at 2).


                                       Page 2 of 5
Case 3:14-cr-30109-NJR Document 301 Filed 12/14/20 Page 3 of 5 Page ID #1393




                                    LEGAL STANDARD

       A motion for reconsideration may be appropriate where the court has

misunderstood a party, made a decision outside of the issues presented by the parties,

made an error of apprehension, where a significant change in the law has occurred, or

where significant new facts have been discovered. Broaddus v. Shields, 665 F.3d 846, 860

(7th Cir. 2011) (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191

(7th Cir. 1990)).

       Under the First Step Act, inmates are authorized to bring their own motions for

compassionate release after first exhausting their administrative remedies with the

Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). A defendant may be eligible for

compassionate release if the Court finds “extraordinary and compelling reasons” to

warrant a sentence reduction. 18 U.S.C. § 3582(c)(1)(A). The Court also must find that the

requested sentence reduction is “consistent with applicable policy statements issued by

the Sentencing Commission.” Id.

       Congress has tasked the Sentencing Commission with compiling “what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Commission

has specified that certain circumstances surrounding the inmate’s medical condition, age,

and family situation will constitute extraordinary and compelling reasons. See U.S.S.G.

§ 1B1.13. The Sentencing Commission also gives the Director of the Federal Bureau of

Prisons discretion to distinguish other grounds that could be extraordinary and

compelling enough to merit a sentence reduction, either on their own or in combination


                                        Page 3 of 5
Case 3:14-cr-30109-NJR Document 301 Filed 12/14/20 Page 4 of 5 Page ID #1394




with another listed condition. See id. at cmt. n.1(D).

       If an inmate can show that one of the eligibility criteria is applicable, a court must

then assess whether a reduction would be appropriate under the statutory sentencing

factors described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, a court must determine

that the defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

                                         ANALYSIS

       To start, the Court notes that there is a significant difference between whether

Redmond waived his right merely to “contest” his sentence or if he waived his right to

seek “modification.” As this Court and other Courts in this circuit have held, broad

waiver language prohibiting “modification” and the like prevents future motions for

compassionate release, even where such language was agreed to before the passage of

the First Step Act. United States v. Rodas, 719 F. App’x 528 (7th Cir. 2018); United States v.

Soto-Ozuna, 618 F. App’x 527 (7th Cir. 2017). On the other hand, where waiver language

is more narrow and merely discusses “contesting” a sentence, compassionate release is

not covered, as a motion for compassionate release does not impugn a sentence as it was

originally imposed but merely argues that subsequent circumstances weigh in favor of

revising and modifying that sentence. See United States v. Hicks, 11-cr-30207, Doc. 140 at

3-4 (S.D. Ill. Aug. 4, 2020) (citing United States v. Monroe, 580 F.3d 552, 555–59 (7th Cir.

2009)). Accordingly, the actual language of Redmond’s plea agreement does not make

him ineligible for compassionate release.

       Nonetheless, Redmond must demonstrate extraordinary and compelling reasons


                                        Page 4 of 5
Case 3:14-cr-30109-NJR Document 301 Filed 12/14/20 Page 5 of 5 Page ID #1395




that justify compassionate release. Here, in his motion for reconsideration, Redmond

further elaborates upon his medical conditions and family circumstances. The Court has

already indicated in its Order of June 18 (Doc. 284) that it did not find these factors to be

sufficient. The Court’s assessment has not changed—while Redmond has exhibited

elevated blood pressure and sinusitis, there is little indication that these conditions are

sufficiently severe that they greatly exacerbate his vulnerability to Covid-19 (Docs. 298-

2, 298-3, 300-2). At this point, given that Redmond is already scheduled to be transferred

to a halfway house on January 14, in little more than one month, the Court does not find

that the factors cited by Redmond are sufficiently compelling to warrant trying to get him

released any earlier.

                                       CONCLUSION

       The Motion for Reconsideration (Doc. 206) is DENIED.


       IT IS SO ORDERED.

       DATED: December 14, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 5 of 5
